McCormack, J.
(concurring in part, dissenting in part). Respondent Judge Deborah Ross Adams engaged in conduct in her own tumultuous divorce proceedings that was inappropriate for any litigant, much less a judicial officer. The majority agrees with and adopts the factual findings and conclusions of law of the Judicial Tenure Commission (JTC), as well as the JTC’s assessment of the controlling Brown factors.1 Despite that, the majority rejects the JTC’s recommended sanction of a 180-day suspension without pay, and has instead imposed the harshest sanction available, ordering that respondent be removed from office. I concur in all *188aspects of the majority’s careful opinion, with the exception of its analysis of the appropriate sanction in section III(C), from which I dissent.2
I agree with the majority that the JTC thoroughly and reasonably applied the Brown factors in this case. During the JTC proceedings, the examiner urged the JTC to recommend removal as the appropriate sanction, but the nine commissioners of the JTC unanimously determined that the sanction of a 180-day suspension without pay was adequate to address respondent’s misconduct in this case. The JTC reasonably concluded that only five out of the seven Brown factors indicated that respondent’s misconduct was more serious. I think it is also significant that the JTC concluded that respondent’s actions were not part of a pattern or practice throughout her judicial career. Respondent’s misconduct was not isolated to a single incident, but it was isolated in the sense that all of respondent’s misconduct arose out of her personal divorce proceedings. It is clear from the record that those proceedings were contentious and emotionally difficult. Further, and not least of all, there is no allegation that respondent’s misconduct carried over to the performance of her duties as a judicial officer. These facts do not justify or excuse respondent’s misconduct in any way, but they do indicate that it is unlikely respondent will engage in similar misconduct in the future, or that her misconduct will infect the performance of her judicial duties, especially after enduring a 180-day suspension and the public proceedings in this case.
*189For all these reasons, and considering the entire factual context of this case,3 I am not persuaded that the JTC’s unanimous recommendation that respondent be suspended for 180 days without pay is inadequate to serve the purposes of judicial discipline.4 Thus, I would accord the JTC’s recommendation considerable deference,5 and adopt its recommended sanction.
Cavanagh, J., concurred with McCormack, J.

 In re Brown, 461 Mich 1291, 1292-1293; 625 NW2d 744 (2000).


 While I dissent from section III(C), I share the majority’s concern about the propriety of the JTC examiner’s conduct before this Court, as expressed in footnote 19 of the majority opinion.


 See In re Kapcia, 389 Mich 306, 311; 205 NW2d 436 (1973) (noting that Const 1963, art 6, § 30 contemplates that the JTC and this Court will make individualized determinations on the entire factual context).


 See In re Chrzanowski, 465 Mich 468, 487-488; 636 NW2d 758 (2001), citing In re Hocking, 451 Mich 1, 24; 546 NW2d 234 (1996); Matter of Mikesell, 396 Mich 517, 527; 243 NW2d 86 (1976).


 See In re Brown, 461 Mich at 1293; Chrzanowski, 465 Mich at 488. I agree with the majority that this Court is not hound by the JTC’s recommendations but it is not clear to me in this case why we should replace the JTC’s recommendation of 180 days with removal. If a lengthier suspension would be more appropriate, there is a lot of ground between 180 days and removal.